PER CURIAM.
The appellant appeals from an order denying his motion to vacate pursuant to Criminal Procedure Rule No. 1.
The appellant plead guilty to a charge of breaking and entering with intent to commit a misdemeanor and was sentenced to five years in prison in the State penitentiary. He was represented by the Public Defender during the trial.
The appellant while serving his sentence was given a certificate of discharge from prison. Apparently, the release was predicated upon the expiration of his sentence. Subsequently, the defendant was re-arrested on April 21, 1964, and later caried by the officers from the Avon Park Correctional Institution to a prison road camp in Polk County where he was detained for several days.
We find nothing in the record prejudicial to the appellant. A mistake was made in his release, but he was given “prison time served” on his record during the time that he was away from prison by reason of error in his original discharge.
Finding no error, we affirm.
ALLEN, Acting C. J., SHANNON, J., and SMITH, CULVER, Associate Judge, concur.